DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
In the amendment dated 11/07/2022, the following has occurred: Claims 26 – 33, 35, and 36 have been amended; Claim 34 has been canceled.
Claims 1 – 26 have been previously canceled.
Claims 27 – 33, 35, and 36 are pending.
Specification
The attempt to incorporate subject matter into this application by reference to Generalized Estimating Equations is ineffective because (from MPEP 608.01(p)I
(c) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by the first paragraph of 35 U.S.C. 112;
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by the second paragraph of 35 U.S.C. 112; or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by the sixth paragraph of 35 U.S.C. 112.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27 – 33, 35, and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 27, as currently amended,   is directed to mere information in the form of data, (see MPEP § 2106, subsection I).  Claim 27 begins with, “An article of manufacture comprising computer-readable code for
performing a method of allocating staff to work in a hospital by predicting high admission days, a high admission day being defined as a day falling in an upper quantile of the hospital's daily admissions for a year, the method comprising,” The preamble only describes the function of the “article of manufacture” and does not describe the article of manufacture substrate. Therefore, the article is just left with data only.
Claims 27 – 33, 35, and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 27 – 36), which recite steps of 
(I)	generating a model set of equations for predicting a risk of subjects who suffer from weather-associated medical conditions of being admitted to the hospital, wherein the weather-associated medical condition is new onset headache, wherein generating comprises the steps of:
(a) 	identifying the climate region in which the hospital is located;
(b)	collecting daily mean barometric pressure (BP) data for the year and dividing the mean BP data into upper, lower and middle quantiles;
(c)	collecting daily hospital admissions data for a subject cohort for the year, said subject cohort consisting of subjects known to suffer from a weather-associated medical condition and who have been admitted to a hospital at least once previously due to experiencing an adverse event associated with the condition, to calculate a daily admission rate (AR) for each day of the year and to determine an upper quantile of days associated with the AR;
(d)	determining a number of relevant seasons based on regression analysis of the upper BP quantile days and the upper AR quantile days;
(e)	collecting weather parameter data across the year;
(f)	applying linear regression analysis to generate a rank for each weather variable as a continuous predictor of the upper quantile AR (UQ-AR) days for each relevant season, for each BP quantile;
(g)	identifying a best predictive single variable equation based on p-value and quasi-likelihood independence criterion (QIC) fit of the first-ranked weather variable in each relevant season, for each BP quantile;
(h)	adding the next-ranked weather variable to the identified equation from (g) in each season, for each BP and determining if fit improves;
(i)	repeating step (h) until addition of the next-ranked weather variable fails to improve fit, wherein the model comprises a set of equations for predicting a risk of subjects who suffer from weather-associated medical conditions of being admitted to the hospital at the completion of step (i);
(II)	employing the model to determine which days are likely to be upper quantile admission rate days; and
(III)	allocating staff to work in the hospital on the days determined to be upper quantile admission rate days on the basis of the determination in step (II).
These steps of 27 – 33, 35, and 36, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 28 – 33, 35, and 36, reciting particular aspects of how generating a model may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of generating a model amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 28 – 33, 35, and 36, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 27 – 33, 35, and 36; generating a model, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
The Examiner notes that there are no additional elements currently claimed.  Please see the additional 35 USC § 101 rejection above regarding the invention directed toward data.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 28 – 33, 35, and 36, performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Response to Arguments
Applicant’s arguments, see 35 U.S.C. §112(a) - Written Description, filed 11/7/2022, with respect to claims 27 – 36 have been fully considered and are persuasive.  The 35 U.S.C. §112(a) rejection of claims 27 – 36 has been withdrawn.
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive.
The Applicant states, emphasis included, “Here, Applicant submits the present claims are patent eligible under 35 U.S.C. §101 because they effect an improvement in the technology and/or technical field of efficient hospital staffing and allocation of resources based on predicted high admission days associated with weather-based risk.” The Applicant is entitled to his opinion. There is no disclosed technological improvement.
The Applicant states, “The Office indicated that the answers to the Step IA and 2A inquiries were Yes, but that the answer to Step 2B is also Yes, because the method, as an ordered combination, amounts to significantly more than the abstract idea and demonstrates an improvement in the field of precision rubber molding, amounting to more than simple instructions to perform the steps in isolation.” The Examiner reminds the Applicant that this example related to curing rubber. The significantly more in the Example relates to opening a rubber press.  That feature is absent from the instant invention.
The Applicant states, “The presently claimed specialized article of manufacture enables efficient, automated hospital staffing that adjusts to accommodate predicted high admission days, based on stored and analyzed weather data.” The end result of the instant invention is the allocation of data.  That data has an intended function of moving people however, that function is only an intent. There is nothing that is significantly more and there is no technological improvement. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McAlindon et al		Pub. No.: US 2008/0188720	A system, method and computer program product for predicting osteoarthritis pain based on changes in  barometric pressure and ambient temperature, including inputting average temperature and barometric pressure values
Holmes			Pub. No.: US 2014/0114677	Methods, systems, devices, and computer-readable media for generating a location-based physiological history of a subject are provided.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626